        Case 1:17-cv-00231-CRK Document 108                 Filed 05/19/21   Page 1 of 5




               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE CLAIRE R. KELLY, JUDGE
__________________________________________
                                          )
MIDWEST FASTENER CORP.,                   )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )
                                          ) Court No. 17-00231
UNITED STATES,                            )
                                          )
                  Defendant,              )
                                          )
            and                           )
                                          )
MID CONTINENT STEEL & WIRE, INC.,         )
                                          )
                  Defendant-Intervenor.   )
__________________________________________)

                                              ORDER

       Upon consideration of plaintiff’s and defendant-intervenor’s comments regarding the

Department of Commerce’s final results of redetermination pursuant to remand, defendant’s

response thereto, and all other pertinent papers, it is hereby

       ORDERED that the remand results are sustained in their entirety.




                                                                 _______________________
                                                                       Judge

Dated: ________________________
         New York, New York
        Case 1:17-cv-00231-CRK Document 108                Filed 05/19/21     Page 2 of 5




               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE CLAIRE R. KELLY, JUDGE
__________________________________________
                                          )
MIDWEST FASTENER CORP.,                   )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )
                                          ) Court No. 17-00231
UNITED STATES,                            )
                                          )
                  Defendant,              )
                                          )
            and                           )
                                          )
MID CONTINENT STEEL & WIRE, INC.,         )
                                          )
                  Defendant-Intervenor.   )
__________________________________________)

        DEFENDANT’S RESPONSE TO COMMENTS ON REMAND RESULTS

       Defendant, the United States, respectfully submits this response to the comments filed by

plaintiff, Midwest Fastener Corp., and defendant-intervenor, Mid Continent Steel & Wire, Inc.,

concerning the Final Results of Redetermination (remand results), filed by the Department of

Commerce (Commerce) on March 22, 2021. See ECF No. 46. Neither party challenges

Commerce’s remand results. See ECF Nos. 106-107. Because Commerce’s remand results fully

comply with the Court’s remand order, are supported by substantial evidence, and are otherwise

in accordance with law, we respectfully request that the Court sustain the remand results in full.




                                                 2
       Case 1:17-cv-00231-CRK Document 108          Filed 05/19/21     Page 3 of 5



Dated: May 19, 2021                     Respectfully submitted,

                                        BRIAN M. BOYNTON
                                        Acting Assistant Attorney General

                                        JEANNE E. DAVIDSON
                                        Director

                                        /s/Patricia M. McCarthy
                                        PATRICIA M. MCCARTHY
                                        Assistant Director

                                        /s/Sosun Bae
                                        SOSUN BAE
                                        Senior Trial Counsel
OF COUNSEL:                             Department of Justice
VANIA WANG                              Civil Division
Attorney                                Commercial Litigation Branch
Office of the Chief Counsel For         P.O. Box 480
Trade Enforcement and Compliance        Ben Franklin Station
 United States Department of Commerce   Washington, DC 20044
                                        Tel: (202) 305-7568
                                        Fax: (202) 514-8624



                                        Attorneys for Defendant




                                           3
          Case 1:17-cv-00231-CRK Document 108                 Filed 05/19/21     Page 4 of 5




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 19th day of May, 2021, I electronically filed a copy of the

foregoing using the CM/ECF system, which sent a notification of such filing to counsel of

record.


                                         /s/ Sosun Bae
                                               Sosun Bae




                                                    4
        Case 1:17-cv-00231-CRK Document 108                Filed 05/19/21     Page 5 of 5




                             CERTIFICATE OF COMPLIANCE

       I hereby certify that the foregoing brief complies with the word-count limitation, in that it

contains 100 words according to the word-count function of the word-processing software used

to prepare the memorandum, including text, footnotes, and headings.

                                           /s/Sosun Bae




                                                 5
